Citation Nr: 1646856	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder (also claimed as hypoperfusion).

2.  Entitlement to service connection for gastroesophageal reflux disease (gastrointestinal (GI) disorder or GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for syncope (also claimed as fainting).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to November 2002 and from February 2003 to July 2004, to include service in Southwest Asia during the Persian Gulf War. 

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at an RO Hearing.  A transcript of the hearing is associated with the claims folder.

The Board previously remanded this appeal twice in September 2009 and July 2010, before issuing a decision in June 2014.

In the June 2014 decision, the Board, in pertinent part, denied the claims for entitlement to service connection for GERD, hypoperfusion, hypertension and syncope.  The Veteran appealed that part of the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.
In January 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in March 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have a current cardiovascular disability.

2.  The Veteran's GERD, hypertension, and syncope were not manifested during the Veteran's active duty service, and there is no evidence that the hypertension was manifested to a compensable degree within one year of discharge, and the disorders are not otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a GI disorder (to include GERD), heart disorder, hypertension, and syncope have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, April and June 2007 letters, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have various statements submitted by the Veteran.  The Veteran was also provided VA examinations and opinions in November 2010 and March 2016, addressing the claims adjudicated herein, that are adequate to address the claims.  In this regard, the clinicians who conducted these examinations and completed these opinions considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that these examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board notes that the Veteran, in an April 2016 statement, contends that the recent March 2016 VA compensation examinations are inadequate.  The Veteran argues that the VA examiner did not consider all of the pertinent facts in providing the medical opinions, and thus the examiner's rationales were inadequate.  The Board disagrees, and does not find that the examiner provided inadequate rationale.  Initially, the Board notes that all of the March 2016 VA examinations were conducted by a medical doctor, who (as described in the reports) has 30 years of experience in the practice of medicine, completed internal-medicine residency training at the Johns Hopkins Hospital, and is also certified by the American Board of Internal Medicine.  The VA examiner cited to the medical literature in forming her medical opinions.  The examiner also cited to the Veteran's medical records in the medical opinions.  The VA examiner's medical opinions were based on medical principles and applied the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Veteran has not established a sufficient basis to find that the reports of the March 2016 VA examinations should not be deemed to be competent evidence.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr, 21 Vet. App. at 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As noted in the Introduction, the Board remanded the case to the AOJ in September 2009, July 2010, and January 2016 for additional development, to include arranging the Veteran to undergo a Board hearing and various VA examinations, and obtaining the Veteran's private and VA treatment records.  In accordance with the Board's directives, the Veteran was provided opportunities to identify any additional records and the Veteran was afforded multiple VA examinations in November 2010 and March 2016.  Additionally, the Veteran was afforded his requested Board hearing in December 2009.  The Veteran's pertinent VA and private treatment records have also been obtained and associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ noted the issues on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claims adjudicated herein.

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease (such as hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In an April 2016 statement, the Veteran also requested that his claims be considered as undiagnosed illnesses.  In this regard, compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  38 U.S.C.A. 
§ 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2015). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and, (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness, such as joint pain.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Heart Disorder

The Veteran is seeking service connection for a heart disorder, to include hypoperfusion.

The Veteran contends that within about eight months after he left service, he started having issues with his heart, such that his heart would flutter and "it would speed up," and that his chest would hurt.  See December 2009 Hearing Transcript, pp. 23-29, 43-44.

The Veteran's STRs are silent with regard to a complaint, treatment, or diagnosis of a heart problem during service.  He described his health as being "very good" during the February 2003 pre-deployment health assessment.  The June 2004 examination showed a normal heart, and the Veteran denied pain or pressure in chest, palpitation, pounding heart, or any other heart trouble.  The Veteran's active military service ended in July 2004.

During the post-service September 2004 post-deployment health assessment, he specifically denied chest pain or pressure.  A December 2006 Gainesville VA Medical Center (VAMC) outpatient note revealed that the Veteran had moderate diastolic dysfunction on an echocardiogram, but the Veteran was not diagnosed with a heart disorder.  During the June 2007 Persian Gulf Protocol exam, the Veteran denied any palpitation, orthopnea, or other problems with his heart.  Physical examination showed no murmurs, rubs, or gallops auscultated.  The examiner did not diagnose the Veteran with a heart disorder. 

During a November 2010 VA examination, the examiner reported that there was evidence of diastolic dysfunction reported on his echocardiogram, which supported the presence of hypertension.  The hypertension issue is discussed below.  The examiner did not find evidence of congestive heart failure and did not diagnose the Veteran with a heart disorder.  The examiner added that vasodepressor syncope was not a primary cardiac disorder.  This examination was based upon a review of the Veteran's claims file and a physical examination of the Veteran.

The Veteran was afforded another VA examination in March 2016.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran did not have a current heart disorder.  The examiner reasoned that the Veteran's stress testing did not precipitate an episode of his vasovagal (neurocardiogenic) syncope/near-syncope.  The examiner also noted that the Veteran has vasovagal (neurocardiogenic) near-syncope with no underlying cardiac or neurologic abnormality.  She continued by stating that hypoperfusion is a non-specific sign/symptom and is not a diagnosis or condition.  Hypoperfusion is decreased blood flow to the brain and is part of the pathophysiology of syncope/hear-syncope.  The syncope issue is discussed below.  

The Veteran's VA and private treatment records do not provide a current diagnosis of a heart disorder.

In this regard, the Board acknowledges the Veteran's assertions and recognizes that he is competent to describe the symptoms he experiences, such as chest pain.  However, the Veteran is not competent to diagnose an underlying cardiovascular disability, as he does not have the medical training necessary to do so.  To this end, the Veteran undoubtedly has heart-related symptoms, such as chest pains and diastolic dysfunction; however, the evidence of record fails to show that these symptoms are the result of any underlying pathology indicative of a cardiovascular disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding symptoms alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted).  There is no evidence sufficient to find that he suffers from a cardiovascular disability, as no diagnosis of any specific heart disorder has been rendered at any time after service. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a current cardiovascular disability; there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for a heart disorder must be denied.

Additionally, as the record evidence before the Board establishes that the Veteran's symptoms of have been associated with a known clinical diagnosis (i.e., syncope), the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.

In rendering its decision on the issue of entitlement to service connection for a heart disorder, the Board also took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, Barr, supra, and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran, as a lay person, is not competent to offer a diagnosis of a heart disorder, as this is a complex question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for a heart disorder.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to the claim, and the claim for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  GI Disorder

The Veteran contends that within a couple of months after service, he started having GI problems due to the presence of sand flies in service.  See December 2009 Hearing Transcript, pp. 13-19.  The Veteran served in the Persian Gulf during his active military service.

The Veteran's STRs do not show any complaints, diagnosis, or treatment for any GI problems.  The February 2003 pre-deployment assessment and the June 2004 medical examination did not show any abnormalities.  On the contrary, the June 2004 examination showed normal abdomen and viscera.  In his Report of Medical History, the Veteran also denied having any stomach, liver, or intestinal trouble, to include ulcer.  The Veteran's STRs includes a June 2003 notice of possible exposure to leishmaniasis because of sand flies in the Persian Gulf.  The Veteran's active military service ended in July 2004.

The post-service September 2004 post-deployment health assessment showed no signs or complaints of frequent indigestion or diarrhea.  A February 2007 outpatient treatment note from the Gainesville VAMC shows that the Veteran was being treated for GERD with Ranitidine.  During a June 2007 Persian Gulf Protocol Exam, the Veteran denied having any GI symptoms while in service.  He also denied having any heartburn/reflux, abdominal pain, jaundice, constipation, or diarrhea.

A November 2010 VA esophagus and hiatal hernia examination diagnosed the Veteran with GERD.  According to the examiner, the Veteran reported the onset for GERD in 2003, while he was still in service.  Upon examination of the Veteran, the examiner concluded that the Veteran's GERD was less likely as not due to or had its onset in service.  As rationale, the examiner opined that there was no objective evidence of complaint regarding GERD or treatment for GERD in service or within 18 months of release from active service.  Furthermore, the Veteran had no signs or symptoms of leishmaniasis.  Based on medical literature review, medical record review, and clinical experience, the examiner concluded that he was unable to find any medical literature associating the indigestion of sand flies with development of GERD.  This opinion was based upon a review of the Veteran's claims file and a physical examination of the Veteran.

The Veteran was afforded another VA examination in March 2016.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the Veteran's GERD had its onset in service or is related to service.  The examiner reasoned that, based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the Veteran's subjective reports are consistent with a clinical diagnosis of mild GERD; however, the objective evidence goes against the Veteran's descriptions regarding onset, continuity, and treatment for the disorder.  The examiner posted out that the September 2004 Post-Deployment Health Assessment documents the Veteran's response of "NO" regarding the occurrence of "frequent indigestion."  The February 2007 VA treatment record documents the Veteran's complaint of current symptoms of indigestion/reflux, which met a clinical diagnosis of mild GERD.  At that visit, the Veteran reported a "recent weight gain of 15-20 low back strain over past 3-4 months" and was not using any medications (VA, NON-VA, or over-the-counter (OTC)) for his GERD symptoms.  The visit entry documents that the Veteran's only
over-the counter medication at that time was multi-vitamins.  The examiner stated that the September 2004 and February 2007 documentation go against Veteran's claim that a chronically symptomatic GERD condition began during and continued since his active duty service.  

The March 2016 VA examiner continued by stating that weight gain/obesity is a known cause for GERD symptoms, and the Veteran's February 2007 body mass index (BMI) was within obese range.  The February 2007 treatment record also documented that the Veteran smoked cigarettes, and he reported he had decreased his EtOH (alcohol) intake "because alcohol makes him 'feel bad': exacerbation of his presenting sx (symptoms)."  The examiner reasoned that studies have established that alcohol and cigarette usage "both reduce lower esophageal sphincter pressure."  Cigarette smoking also contributes to GERD symptoms through its decrease in saliva production with resultant decrease in esophageal acid clearance.  The examiner opined that the Veteran's GERD was at least as likely as not developed as a result of his multiple non-service-connected etiologic risk factors for the disorder, rather than as a result of his military service.  The examiner stated that the VA treatment records document a prescription of acid reducing medication in 2007, with the medical last filled in April 2007.  Multiple subsequent VA treatment records document the absence of GERD symptoms (See within VA Medical History section/Record Review).  The most recent VA treatment record dated in August 2015 included GERD only within the past medical history, and the GI review of systems and clinical assessment was silent for symptoms/condition of GERD at that time.  Acid reducing or other GERD-related medications were not documented within the August 2015 medication profile (to include VA, NON-VA, or OTC sources).  Thus, the examiner concluded that objective evidence goes against the Veteran's report that a chronic GERD condition had its onset during or proximate to military service, and has continued since that time.  The September 2004 post-deployment Health Assessment documents the Veteran's denial of frequent indigestion.  The VA treatment records substantiate an onset of GERD in 2007 (by clinical criteria) with only intermittent subsequent GERD symptoms.

Regarding the presence of sand flies in the Veteran's food during service, the March 2016 VA examiner stated that sand flies are blood-sucking insects known for their potential to transmit diseases through their bite.  Consumption of sand flies within food does not result in such disease transmission.  Some species of sand flies are present in the Middle East/Southwest Asia; however, medical literature does not support sand flies as a cause for the development of GERD.  In conclusion, the VA examiner found that a nexus cannot be made between the Veteran's current GERD symptoms and his military service.  The VA examiner then provided the specific medical literature citations that were referenced in the medical opinion.

In light of the evidence above, the Board concludes that the Veteran's GERD is not as likely as not related to his service.  In reaching this conclusion, the Board gives more weight to the medical evidence and the opinions of the VA examiners because the examiners looked at the Veteran's history, interviewed the Veteran, cited to the medical literature, and conducted physical examinations.  On the other hand, while the Board acknowledges the Veteran's statement that his GERD began in 2003, the Board does not find the Veteran credible because the Veteran denied having any GI symptoms during service, or at post-deployment, thereby contradicting himself.  Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking Veteran's GERD to service.  Therefore, the claim must fail.

Additionally, as the record evidence before the Board establishes that the Veteran's symptoms of have been associated with a known clinical diagnosis (i.e., GERD), the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.

In rendering its decision on the issue of entitlement to service connection for GERD, the Board also took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, Barr, supra, and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, Davidson, supra; Jandreau, supra, the Veteran, as a lay person, is not competent to offer a nexus opinion with regard to this disorder and its connection to active service, as this is a complex question.  See Woehlaert, supra.

In short, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Hypertension and Syncope

With regard to the claims for hypertension and syncope, the Veteran indicated that he was diagnosed with hypertension by his private doctor, and was taking Atenolol, although he did not know when he was diagnosed with hypertension.  He added that he is experiencing dizziness and lightheadedness.  See December 2009 Hearing Transcript, pp. 23-29, 43-44.  He also contends his syncope may be related to a claimed head injury from daily exposure to improvised explosive device (IED) explosions during his Persian Gulf service.  Id.

The Veteran's STRs are silent with regard to a complaint, treatment, or diagnosis of hypertension or syncope during service.  The Veteran's STRs are also silent as to any complaints, treatment, or diagnosis for residuals of a head injury.  He described his health as being "very good" during the February 2003 pre-deployment health assessment.  In the June 2004 report of medical history, he denied headaches, head injury, memory loss, concussion, or unconsciousness.  At the June 2004 examination, the Veteran denied high or low blood sugar, high or low blood pressure, head injuries, or a period of unconsciousness or concussion, adding that he was "currently in good health."  The Veteran's active military service ended in July 2004.

During the post-service September 2004 post-deployment health assessment, he specifically denied headaches, head injury, memory loss, concussion, unconsciousness, dizziness, fainting, or light headedness.  A December 2006 Gainesville VAMC outpatient note revealed that the Veteran had moderate diastolic dysfunction on an echocardiogram, but it did not provide an etiological opinion.  During the same outpatient note, the Veteran was also diagnosed with syncope.  During the June 2007 Persian Gulf Protocol exam, his blood pressure (BP) was recorded as 132/74.  The examiner diagnosed the Veteran with presyncopal episodes. 

During a November 2010 VA examination, the VA examiner reported that the Veteran's condition was unusual "in that he is borderline hypertensive at baseline despite his young age and there is evidence of diastolic dysfunction reported on his echocardiogram which supports the presence of [persistent] hypertension."  Upon physical examination, his BP was noted as 140/92.  The examiner did not find evidence of pulmonary hypertension.  There were also no abnormal breath sounds.  The examiner diagnosed the Veteran with hypertension and vasodepressor syncope.  She also stated, however, that with regard to the issue of syncope, a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  After conducting a medical literature and medical record review, and based on clinical experience, the examiner opined that the Veteran's hypertension and vasodepressor syncope were less likely as not due to or had their onset in service or otherwise related to service.  As rationale, the examiner noted that there was no objective evidence of complaints of hypertension or vasodepressor syncope, or a diagnosis of or treatment for these in service, or within 18 months of release from active service.  She further added that there was no objective evidence of any condition or symptom onset during active service that would later result in hypertension or vasodepressor syncope. 

The Veteran was afforded another VA examination in March 2016.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the Veteran's current vasovagal (neurocardiogenic) near-syncope had its onset in service or is related to service.  The examiner reasoned that the medical record evidence corroborated the absence of an injury/condition during or proximate to military service (to include Veteran's denial of conditions/symptoms at that time), or in other ways substantiates the absence of a relationship between the Veteran's
current/claimed disability and military service.  Based upon a medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the Veteran described, and the treatment records documented, that this disorder had its onset after his military service.  The examiner pointed to the 2006 VA treatment record, which occurred more than two years after the Veteran's active duty service had ended.  The examiner added that the medical literature does not support Veteran's military service (to include service in the Persian Gulf) as a cause for his vasovagal (neurocardiogenic) near-syncope.  The examiner added that this disorder is not part of an unexplained or partially explained chronic multi-system illness attributable to environmental exposures, and is not presumptive of such service.  Per the Institute of Medicine's Update of Health Effects of Serving in the Gulf War, the examiner noted that available studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between deployment to the Gulf War and subsequent development of vasovagal (neurocardiogenic) near-syncope.  The VA treatment records document that the Veteran's disorder has significantly improved since 2010.  For instance, a December 2011 annual Primary Care visit entry reports "lightheadedness hasn't been present over the last year," and subsequent annual evaluations in 2012, 2013, 2014, & 2015 report negative cardiac and neurological review of symptoms (ROS), to include a denial of vasovagal (neurocardiogenic) pre-syncopal-type symptoms.  The VA treatment records document that the last reported symptoms occurred in 2010.  The examiner concluded that a nexus cannot be made between the Veteran's vasovagal (neurocardiogenic) near-syncope and his military service.  The VA examiner then provided the specific medical literature citations that were referenced in the medical opinion.

The March 2016 VA examiner also determined that the Veteran's current hypertension did not have its onset during or within one year of active duty, and thus did not manifest to a compensable degree within one year of service discharge.  The examiner reasoned that, based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the Veteran's treatment records document that the Veteran started taking a beta-blocker medication with blood pressure lowering effects (Atenolol) nearly four years after his military service.  Per the treatment records, Atenolol (a beta-blocker) was primarily prescribed for management of Veteran's vasovagal syncope.  The treatment records show that this agent was chosen (as opposed to an agent without blood pressure lowering effects) because the Veteran was also noted to meet the criteria for "pre-hypertension" at that time.  The examiner stated that individuals with "pre-hypertension" are at an increased risk for the future development of hypertension.  The examiner stated that it is not known whether or not Veteran
currently meets the VA criteria for hypertension, since his treatment records indicate that Atenolol therapy has been continuous since mid-2008.  Essential hypertension was added to Veteran's VA current problem list in August 2015 without Veteran having met VA diagnostic criteria for the condition.  Discontinuation of Atenolol for the sole purpose of establishing a diagnosis for a disability claim is not appropriate and potentially dangerous.  Additionally, the examiner stated that the establishment of the presence of hypertension (by VA criteria) at this time would not change the rendered opinion.  The examiner reasoned that initiation of beta-blocker therapy took place nearly four years after the Veteran's military service, and therefore did not occur proximate to service.  The treatment records substantiate that the Veteran's blood pressure levels have not met VA diagnostic criteria for hypertension.  

The March 2016 VA examiner continued by stating that the treatment records document that the Veteran has had multiple non-service-connected etiologic risk factors for the development of hypertension, to include male gender, family history of hypertension in first degree relative (father), history of use of cocaine, alcohol, and cigarettes (ongoing), as well as increased weight/obesity (report of 15-20 pound increase during the 3-4 months prior to the February 2007 initial VA treatment visit).
Thus, the VA examiner found the treatment records substantiate the absence of hypertension during or proximate to the Veteran's military service, or within one year of service discharge.  The VA examiner then provided the specific medical literature citations that were referenced in the medical opinion.

Based on this evidence, the Board concludes that service connection for hypertension and vasodepressor syncope is not warranted because the probative medical evidence shows that the Veteran's disorders are not related to service.  There is no probative evidence in the record indicating that the Veteran's diagnosed disorders are related to his service.  Therefore, in light of the fact that the only probative evidence is the VA examinations and the Veteran's own statements, the Board affords more weight to the VA examinations because they have been conducted by medical experts, whereas the Veteran is not a medical professional, and cannot provide an etiological opinion on such complex issues.  See Woehlaert, supra.
 
The Board also considered whether service connection for hypertension could be granted under a presumptive basis because it is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  However, there is no evidence in the record showing that this disorder manifested itself within one year of separation from service at a compensable degree.  As such, service connection on a presumptive basis is not warranted either.

Additionally, as the record evidence before the Board establishes that the Veteran's symptoms of have been associated with known clinical diagnoses (i.e., hypertension and syncope), the Gulf War presumption of service connection under 38 U.S.C.A. 
§ 1117, and 38 C.F.R. § 3.317 do not apply.

In rendering its decision on the issues of entitlement to service connection for hypertension and syncope, the Board also took into account the Veteran's lay statements.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, Barr, supra, and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, Davidson, supra; Jandreau, supra, the Veteran, as a lay person, is not competent to offer a nexus opinion with regard to these disorders and their connection to active service, as this is a complex question.  See Woehlaert, supra. 

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for hypertension and syncope.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

ORDER

Entitlement to service connection for a heart disorder (also claimed as hypoperfusion) is denied.

Entitlement to service connection for gastroesophageal reflux disease (GI disorder) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for syncope (also claimed as fainting) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


